IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                    NO. WR-84,106-01


                 EX PARTE ARMANDO DEJESUS AQUINO, Applicant



                       ORDER PURSUANT TO TEXAS RULE OF
                          APPELLATE PROCEDURE 9.10


       Per curiam.

                                         ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number 878197-A in the 338th District Court of Harris County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant who was a minor TEX . CODE CRIM . PROC. art 57.02(h) and personal

identification number. T EX. R. A PP. P. 9.10(a). Pursuant to Texas Rule of Appellate

Procedure 9.10, the Clerk sought a ruling from the Court and thereafter notified the

parties. The Court now orders the Clerk of this Court to redact or seal the discovered

sensitive data from the records identified and listed below. The Court further orders the
                                                                            Rule 9.10 Order - 2

trial court clerk, the clerk of the court of appeals, or any entity or individual possessing

the following documents to redact or seal the documents pursuant to this order:

       1.     Clerk’s Record




Filed: January 25, 2016

Do not publish